Case 1:18-cv-01757-EK-VMS Document 118 Filed 03/29/21 Page 1 of 15 PageID #: 1927



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------x

   STEVEN NUNEZ, a.k.a. “STEVEN CRUZ”,

                     Plaintiff,

               -against-                                  MEMORANDUM AND ORDER
                                                           18-CV-1757(EK)(VMS)
   METROPOLITAN LEARNING INSTITUTE, INC. and
   BORIS DAVIDOFF, individually,

                     Defendants.


  -------------------------------------------x
  ERIC KOMITEE, United States District Judge:

               Plaintiff Steven Nunez brings this action against his

  former employer — defendant Metropolitan Learning Institute,

  Inc. (“MLI”) and its CEO, Boris Davidoff — for alleged

  violations of overtime, wage statement, and anti-retaliation

  laws under the Fair Labor Standards Act (“FLSA”) and the New

  York Labor Law (“NYLL”). 1      Defendants move for summary judgment

  on all claims.     For the reasons set forth below, the motion is

  denied.

                                I.     Background

              Defendant MLI is a “private, non-profit” organization

  that offers post-secondary education programs at several

  campuses in New York City.         Third Amended Complaint ¶ 27, ECF




        1 Plaintiff also went by “Steven Cruz” during the relevant time period,
  and the “a.k.a.” designation in the caption is his.

                                         1
Case 1:18-cv-01757-EK-VMS Document 118 Filed 03/29/21 Page 2 of 15 PageID #: 1928



  No. 93 (“Compl.”).      Plaintiff was employed at MLI from March

  2006 through January 2018.       Id. ¶ 30.    His titles, at various

  times, included “Office Manager,” “Bursar,” “Quality Control

  Officer,” and “[Financial] Aid Representative,” Declaration of

  Steven Nunez (“Nunez Decl.”), Ex. C, ECF No. 108, although he

  challenges the applicability of these labels to his actual work,

  Nunez Decl. ¶ 70.     Plaintiff does not dispute that Defendants

  terminated him at least in part for engaging in a sexual

  relationship with a student, which he admittedly did.             Id. ¶ 94

  (“I had a consensual relationship with an adult student . . .

  while employed by MLI.”).

              Five months after Plaintiff commenced this action,

  Defendants sued Nunez in New York state court on claims related

  to that relationship.      The state court dismissed MLI’s complaint

  for failure to state a claim.        MLI later filed an amended state-

  court complaint, which was also dismissed.          In response to these

  lawsuits, Plaintiff amended his complaint in this action to add

  retaliation claims under the FLSA and NYLL.

              Defendants now move for summary judgment on all

  claims.   They argue that (1) Plaintiff was exempt from overtime

  pay requirements because of his managerial duties at MLI; 2 and



        2 Although Defendants do not move for summary judgment on Plaintiff’s

  claims for failure to furnish wage information to employees under
  NYLL §§ 195(1) and 195(3), the “complete and timely payment of all wages due”


                                        2
Case 1:18-cv-01757-EK-VMS Document 118 Filed 03/29/21 Page 3 of 15 PageID #: 1929



  (2) he has not asserted the type of injury required to state a

  retaliation claim (i.e., harm to his career prospects).             As

  explained below, the Court denies the motion on both grounds.

                                 II.   Standard

              Summary judgment is appropriate when “the movant shows

  that there is no genuine dispute as to any material fact” and

  that he “is entitled to judgment as a matter of law.”             Fed. R.

  Civ. P. 56(a).     A material fact is one that “can affect the

  outcome under the applicable substantive law.”           Graham v.

  Henderson, 89 F.3d 75, 79 (2d Cir. 1996) (internal citations

  omitted).    A genuine dispute is one that can “reasonably be

  resolved in favor of either party.”         Anderson v. Liberty Lobby,

  Inc., 477 U.S. 242, 250 (1986).        In performing this analysis,

  the Court must resolve all ambiguities and draw all inferences

  in favor of the non-moving party.         Gallo v. Prudential

  Residential Servs., Ltd. P’ship, 22 F.3d 1219, 1223 (2d Cir.

  1994).   “If, in this generous light, a material issue is found

  to exist, summary judgment is improper.”          Nationwide Life Ins.

  Co. v. Bankers Leasing Ass'n, 182 F.3d 157, 160 (2d Cir. 1999).




  is an affirmative defense to these claims. See, e.g., Dudley v. Haznon
  Homecare Servs., Inc., No. 15-CV-8821, 2018 WL 481884, at *4 (S.D.N.Y. Jan.
  17, 2018) (citing NYLL § 198(1-b)); Suarez v. Big Apple Car, Inc., No. 15-CV-
  5330, 2017 WL 9400686, at *1 (E.D.N.Y. Dec. 1, 2017). Because this question
  depends entirely on whether Plaintiff was exempt from the overtime rules, the
  resolution of Defendants’ motion on the overtime claims will apply to these
  claims as well.

                                        3
Case 1:18-cv-01757-EK-VMS Document 118 Filed 03/29/21 Page 4 of 15 PageID #: 1930



              The moving party may establish that there is no

  genuine dispute “by showing that little or no evidence may be

  found in support of the nonmoving party’s case.”            Gallo, 22 F.3d

  at 1223-24 (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325

  (1986)).    If the moving party meets this burden, the non-moving

  party “must come forward with specific facts showing that there

  is a genuine issue for trial.”        LaBounty v. Coughlin, 137 F.3d

  68, 73 (2d Cir. 1998).      However, the non-moving party “must do

  more than simply show that there is some metaphysical doubt as

  to the material facts, and may not rely on conclusory

  allegations or unsubstantiated speculation.”           Brown v. Eli Lilly

  & Co., 654 F.3d 347, 358 (2d Cir. 2011) (internal citations and

  quotations omitted).      If “no rational finder of fact could find

  in favor of the nonmoving party because the evidence to support

  its case is so slight, summary judgment must be granted.”             Id.

  (internal quotations omitted).

                                 III. Analysis

  A.    Wage Violations

              The Court first turns to Plaintiff’s claims for

  violation of the overtime provisions. 3        Under the FLSA, employers



        3 I note that Plaintiff failed to submit a Rule 56.1 counter-statement
  that complied with this District’s Local Rules. See E.D.N.Y. Local R. 56(b)
  (nonmovant must “respond[] to each numbered paragraph in the statement of the
  moving party”); id. at R. 56(d) (counter-statement must provide “citation[s]
  to evidence which would be admissible” following “each statement”). This is


                                        4
Case 1:18-cv-01757-EK-VMS Document 118 Filed 03/29/21 Page 5 of 15 PageID #: 1931



  must pay employees overtime compensation for time worked in

  excess of forty hours per week.        29 U.S.C. § 207(a).       The same

  is true under the NYLL.       See Martinez v. Dannys Athens Diner

  Inc., No. 16-CV-7468, 2017 WL 6335908, at *2 (S.D.N.Y. Dec. 5,

  2017) (the overtime pay requirements under these statutes are

  “identical”).

              Defendants contend that Plaintiff was exempt from

  these overtime requirements due to his position at MLI.             The

  FLSA exempts certain employees based on their profession, job

  function, and other characteristics.         In particular, there are

  exemptions for employees who work in a “bona fide executive,

  administrative, or professional capacity,” 29 U.S.C.

  § 213(a)(1), among other things. 4

              Defendants argue that Plaintiff falls within the

  “administrative” and “executive” exemptions. 5          The requirements


  counsel’s third violation of Court rules in connection with this one motion.
  See Order dated July 23, 2020. Although I exercise my “broad discretion” not
  to penalize Plaintiff for his counsel’s errors, Holtz v. Rockefeller & Co.,
  Inc., 258 F.3d 62, 73 (2d Cir. 2001), Mr. Aronauer’s repeated ignorance of
  Court rules is troubling.

        4 These exemptions are “substantially similar” in scope under the NYLL,

  so the Court considers them together. See Ramos v. Baldor Specialty Foods,
  Inc., 687 F.3d 554, 556 n.1 (2d Cir. 2012) (treating FLSA and NYLL
  administrative and executive exemptions as functionally equivalent); Sethi v.
  Narod, 974 F. Supp. 2d 162, 183-84 (E.D.N.Y. 2013) (administrative exemptions
  are “substantially similar” under both statutes); Tomayo v. DHR Rest. Co.,
  No. 14-CV-9633, 2017 WL 532460, at *5 & n.5 (S.D.N.Y. Feb. 3, 2017) (“The
  NYLL has a substantially similar overtime provision with an analogous
  exception for executives.”).

        5 Defendants also argue that Plaintiff falls within the “combination”

  exemption, which “requires that an employee’s primary duty involve a


                                        5
Case 1:18-cv-01757-EK-VMS Document 118 Filed 03/29/21 Page 6 of 15 PageID #: 1932



  for these exemptions differ in several respects, but both

  require a showing that the employee’s “primary duty” involved

  certain managerial tasks.

              The executive exemption, for instance, applies to an

  employee:

        (1)   [Who is c]ompensated on a salary . . . at a rate of
              not less than $684 per week . . . ;

        (2)   Whose primary duty is management of the enterprise in
              which the employee is employed or of a customarily
              recognized department or subdivision thereof;

        (3)   Who customarily and regularly directs the work of two
              or more other employees; and

        (4)   Who has authority to hire or fire other employees or
              whose suggestions and recommendations as to the
              hiring, firing, advancement, promotion or any other
              change of status of other employees are given
              particular weight.

  29 C.F.R. § 541.100.

              And the administrative exemption applies to an

  employee:

        (1)   [Who is c]ompensated on a salary . . . at a rate of
              not less than $684 per week . . . ;

        (2)   Whose primary duty is the performance of office or
              non-manual work directly related to the management or
              general business operations of the employer or the
              employer’s customers; and




  combination of exempt work” — i.e., work that qualifies for either the
  executive or administrative exemption, aggregated together. Arasimowicz v.
  All Panel Sys., LLC, 948 F. Supp. 2d 211, 223 (D. Conn. 2013) (quoting
  29 C.F.R. § 541.708).


                                       6
Case 1:18-cv-01757-EK-VMS Document 118 Filed 03/29/21 Page 7 of 15 PageID #: 1933



        (3)   Whose primary duty includes the exercise of discretion
              and independent judgment with respect to matters of
              significance.

  Id. at § 541.200.

              These analyses, by their nature, are not often

  susceptible to resolution on motions for summary judgment.

  “Because inquiries into employees’ FLSA-exempt status are fact-

  intensive, even where there has been full discovery, courts are

  often reluctant to grant summary judgment based on an FLSA

  exemption.”    Sexton v. Am. Golf Corp., No. 13-CV-873, 2015 WL

  5884825, at *3 (E.D.N.Y. Oct. 8, 2015) (quoting Cheng Chung

  Liang v. J.C. Broadway Rest., Inc., No. 12–CV–1054, 2015 WL

  5439178, at *2 (S.D.N.Y. Sept. 15, 2015)).

              The record here demonstrates why this is so.          On the

  one hand, several witnesses identified Plaintiff as a “manager,”

  Defs’ 56.1 Statement ¶ 8, ECF No. 107-1; one of MLI’s “Campus

  Director[s],” Mr. Ronald Harman, testified that Mr. Nunez

  managed various sub-departments at MLI’s Jackson Heights campus,

  id. ¶¶ 21-22, including recruiting, student records, and the “IT

  department,” id. ¶ 22; Mr. Ashraf Mourad, the former “financial

  aid director” at that campus, testified that Plaintiff “did

  everything to basically run Jackson Heights,” id. ¶ 43; and

  other witnesses testified that Mr. Nunez trained and evaluated

  employees, id. ¶ 64, attended “directors[’] meetings,” id. ¶ 90,

  made recommendations regarding pay raises, id. ¶ 48; and played

                                       7
Case 1:18-cv-01757-EK-VMS Document 118 Filed 03/29/21 Page 8 of 15 PageID #: 1934



  important roles in recruiting students to MLI, both as a

  supervisor and on his own account, id. ¶¶ 96-99.

              On the other side of the ledger, titles are not

  dispositive in the exemption analysis.         29 C.F.R. § 541.2 (“A

  job title alone is insufficient to establish the exempt status

  of an employee.”).     And Plaintiff attests that his role was

  “straight forward,” “routine,” “secretarial,” and “not

  difficult,” Nunez Decl. ¶¶ 43, 44, 45, 58, and that he

  “monitor[ed] attendance,” and performed “other regular office

  tasks,” id. ¶ 70, including inputting “daily attendance sheets,”

  id. ¶ 46, preparing “awards for perfect attendance students,”

  id., confirming that “student [financial aid] folders contained

  all necessary information,” id. ¶ 50, reviewing “recruiter check

  list[s],” id. ¶ 59, getting supplies and ordering student books,

  id. ¶¶ 51-53, taking minutes at management meetings, id. ¶ 55,

  and meeting with students to ensure they “filled out [financial

  aid] application[s] correctly,” id. ¶¶ 36-38.          Two witnesses

  submitted affidavits attesting that Mr. Nunez performed

  “secretarial” work that did not involve significant “decision-

  making,” Declaration of Janet Minas ¶¶ 5-6, ECF No. 108-3

  (“Minas Decl.”); Declaration of Carol Ortega ¶ 9, ECF No. 108-4

  (“Ortega Decl.”), and that his job duties included procuring

  supplies and assisting students with “paper work,” Ortega Decl.



                                       8
Case 1:18-cv-01757-EK-VMS Document 118 Filed 03/29/21 Page 9 of 15 PageID #: 1935



  ¶ 9, and the preparation of documentation and “data” in

  connection with a government audit, Minas Decl. ¶¶ 14-16. 6

              Thus, the record reveals evidence that Plaintiff

  performed a mix of routine and managerial duties.            The question

  is which set of duties were his “primary” ones.           This involves

  an inquiry into the amount of time Plaintiff spent performing

  each of the various tasks described above.          See, e.g., 29 C.F.R.

  § 541.700(b) (“[E]mployees who spend more than 50 percent of

  their time performing exempt work will generally satisfy the

  primary duty requirement.”).        “The question of how the

  [employees] spent their working time,” however, “is a question

  of fact” which is not appropriate for summary judgment.             Icicle

  Seafoods, Inc. v. Worthington, 475 U.S. 709, 714 (1986);

  Indergit v. Rite Aid Corp., Nos. 08-CV-9361, 08-CV-11364, 2010

  WL 1327242, at *8 (S.D.N.Y. Mar. 31, 2010).           So, too, with




        6 There also is some dispute as to whether Mr. Nunez exercised
  discretion or supervisory responsibility. Compare Nunez Decl. ¶ 42
  (Plaintiff did not “make determinations as to which students received
  Financial Aid”); id. ¶ 69 (Mr. Harmon “never gave me any significant leeway,”
  “I did not work independently from him,” and “I reported daily to [him]”);
  id. ¶ 88 (no “independent judgment” when helping students fill out financial-
  aid applications); Minas Decl. ¶ 5 (Mr. Nunez “did not engage in the exercise
  of discretion and independent judgment with respect to matters of
  significance”); id. ¶ 6 (Mr. Nunez was “not involved in the decision-making
  process” as it related to financial aid); id. ¶ 14 (Mr. Nunez had no
  “decision/policy-making authority as it related to the government audit”);
  Ortega Decl. ¶ 10 (Mr. Nunez was not “given the authority to be involved in
  any significant decision making”) with Defs’ 56.1 Statement ¶ 49 (Mr. Nunez
  confirmed at deposition he had “free rein” with respect to government-audit
  projects); id. ¶ 54 (Mr. Harmon testified that he gave Mr. Nunez “the
  opportunity to function as a general manager”).


                                        9
Case 1:18-cv-01757-EK-VMS Document 118 Filed 03/29/21 Page 10 of 15 PageID #: 1936



  regards to the conflicting witness testimony, which requires

  credibility assessments.       Jeffreys v. City of New York, 426 F.3d

  549, 553-54 (2d Cir. 2005) (credibility assessments are “not for

  the court on summary judgment” (internal quotations omitted)).

  Ultimately, these are questions for trial.

              The record does contain several datapoints that

  suggest Mr. Nunez’s primary duties were more managerial than

  routine, and that he did in fact possess meaningful discretion

  and responsibility during his employment at MLI.           This evidence

  includes email correspondence indicating that Mr. Nunez reported

  directly to defendant Boris Davidoff, MLI’s CEO, Defs’ Ex. R,

  ECF No. 107-5; correspondence between MLI and government

  auditors indicating that Mr. Nunez had significant involvement

  in an important government audit, id. Ex. O; organizational

  charts positioning Mr. Nunez above fifteen other employees

  across six sub-departments (and just three rungs below MLI’s

  CEO), id. Ex. G; and Mr. Nunez’s own resume, which represents

  that he “[m]anage[d] staff, teachers and supervise[d] Financial

  Aid Officers” at MLI, id. Ex. H.          But the ultimate significance

  of this evidence is to be determined at trial.

  B.    Retaliation

              As previewed above, Plaintiff also claims that

  Defendants’ state-court lawsuits violate the anti-retaliation

  provisions of the FLSA and the NYLL.         The FLSA’s anti-

                                       10
Case 1:18-cv-01757-EK-VMS Document 118 Filed 03/29/21 Page 11 of 15 PageID #: 1937



  retaliation provision provides that it “shall be unlawful for

  any person . . . to discharge or in any other manner

  discriminate against any employee because such employee has

  filed any complaint . . . under or related to this chapter.”

  29 U.S.C. § 215(a)(3).       To establish a claim for retaliation

  under the FLSA, a plaintiff must establish “(1) participation in

  protected activity known to the defendant, like the filing of a

  FLSA lawsuit; (2) an employment action disadvantaging the

  plaintiff; and (3) a causal connection between the protective

  activity and the adverse employment action.”          Mullins v. City of

  New York, 626 F.3d 47, 53 (2d. Cir. 2010). 7

              At this point, the Court is unpersuaded that

  Defendants’ state-court lawsuits could constitute actionable

  retaliation as a matter of law.        The First Amendment generally

  protects the right of private citizens to file lawsuits.            See

  Bill Johnson’s Rests., Inc. v. N.L.R.B., 461 U.S. 731, 741

  (1983) (“[T]he right of access to the courts is an aspect of the

  First Amendment right to petition the Government for redress of

  grievances.”).     Courts have carved out an exception where the

  lawsuit in question was “groundless” or “baseless,” see, e.g.,

  Shi-Hsin Chang v. Phoenix Satellite Television (U.S.), Inc., No.



        7 “The elements of a retaliation claim under NYLL and FLSA are

  comparable,” so the Court considers them as one. Romero v. Bestcare Mgmt.,
  Inc., No. 15-CV-7397, 2018 WL 1702001, at *5 n.10 (E.D.N.Y. Feb. 28, 2018)
  (citing cases); see also NYLL § 215(1)(a).

                                       11
Case 1:18-cv-01757-EK-VMS Document 118 Filed 03/29/21 Page 12 of 15 PageID #: 1938



  14-CV-2686, 2014 WL 5017838, at *5 (S.D.N.Y. Sept. 22, 2014)

  (stating that “retaliatory lawsuits, if baseless, are potential

  violations” of Title VII); Torres v. Gristede’s Operating Corp.,

  628 F. Supp. 2d 447, 473 (S.D.N.Y. 2008) (stating, in FLSA

  action, that “[b]ad faith or groundless . . . legal proceedings

  against employees who assert statutory rights are actionable

  retaliation precisely because of their in terrorem effect”);

  Kreinek v. Showbran Photo, Inc., 02-CV-1172, 2003 WL 22339268,

  at *6 (S.D.N.Y. Oct 4, 2003) (courts in the Second Circuit have

  “expressly refused to adopt a rule stating that counterclaims,

  or any other legal cause of action cannot, as a matter of law,

  constitute retaliation in violation of the employment

  discrimination laws” (internal quotations omitted)).            But it is

  far from clear that Defendants’ state-court complaints fit this

  definition, given Plaintiff’s admission that he engaged in a

  sexual relationship with the student in question.           See Nunez

  Decl. ¶ 94.

              Should the merits of Defendants’ state-court lawsuits

  rise above the “baseless” threshold, the Court would be faced

  with an open question in this Circuit:         whether a non-frivolous

  lawsuit may qualify as actionable retaliation under the FLSA.

  Cf. Rodriguez v. Nat’l Golf Links of Am., No. 19-CV-7052, 2020

  WL 3051559, at *5 (E.D.N.Y. June 8, 2020) (“To date, the Second

  Circuit has yet to rule on the circumstances, if any, under

                                       12
Case 1:18-cv-01757-EK-VMS Document 118 Filed 03/29/21 Page 13 of 15 PageID #: 1939



  which a meritorious lawsuit could constitute an adverse

  employment action for the purposes of a former employee’s FLSA

  retaliation claim.”); Lawrence v. NYC Med. Prac., P.C., No. 18-

  CV-8649, 2019 WL 4194576, at *9 (S.D.N.Y. Sept. 3, 2019)

  (whether “an employee can claim retaliation because he or she

  has been sued in a well-founded lawsuit is an open question”).

  The Court need not reach this question now, though, because

  Defendants did not raise it in their opening brief.            See, e.g.,

  Haywin Textile Prods., Inc. v. Int’l Fin. Inv., 137 F. Supp. 2d

  431, 434 n.2 (S.D.N.Y. 2001) (“It is well settled that courts

  should not consider arguments first raised in a party’s reply

  brief which afford no opportunity for response from the opposing

  party.”). 8

                Instead, Defendants argue only one discrete point:

  that Plaintiff failed to establish he suffered harm to his

  employment or career prospects as a result of the state-court

  lawsuit, as they claim is required to establish an “employment

  action disadvantaging the plaintiff.”         Plaintiff does not

  contend that he has shown employment-specific harm.




        8 To the extent Defendants intended to raise this argument through a

  footnote in their opening brief — which is far from obvious — the Court need
  not consider it. See, e.g., F.T.C. v. Tax Club, Inc., 994 F. Supp. 2d 461,
  471 n.1 (S.D.N.Y. 2014) (“It is well settled . . . that a court need not
  consider arguments relegated to footnotes . . . .”).

                                       13
Case 1:18-cv-01757-EK-VMS Document 118 Filed 03/29/21 Page 14 of 15 PageID #: 1940



              This brings another question to the fore:          whether

  plaintiffs asserting anti-retaliation claims under the FLSA must

  show that a defendant not only took retaliatory action, but that

  the action caused employment-specific harm.          This, too, is an

  open question in this Circuit.        But applying the Supreme Court’s

  reasoning in Burlington Northern & Santa Fe Railway Corporation

  v. White, which read the similar retaliation provision in Title

  VII to encompass any action that “well might have dissuaded a

  reasonable worker from making or supporting” similar charges,

  548 U.S. 53, 68 (2006), I see no absolute requirement that

  plaintiffs demonstrate employment-specific harm when asserting

  retaliation claims under the FLSA.         Cf. Darveau v. Detecon,

  Inc., 515 F.3d 334, 341-42 (4th Cir. 2008) (reversing dismissal

  of FLSA retaliation claim because district court’s conclusion

  that retaliatory lawsuit must cause harm in the form of “an

  ultimate employment decision related to hiring, leave,

  discharge, promotion, or compensation” was based on “outdated

  . . . precedent”); Jian Zhong Li v. Oliver King Enters., Inc.,

  No. 14-CV-9293, 2015 WL 4643145, at *3 (S.D.N.Y. 2015) (“Courts

  have held that . . . instituting bad faith litigation against

  [an] employee constitutes actionable retaliation.”); Torres, 628

  F. Supp. 2d at 472 (former employee established prima facie case

  of retaliation under the FLSA because defendant filed baseless

  counterclaims in federal action).         Defendants suggest no reason

                                       14
Case 1:18-cv-01757-EK-VMS Document 118 Filed 03/29/21 Page 15 of 15 PageID #: 1941



  why other types of harm, including the need to expend resources

  defending a potentially retaliatory lawsuit, would not suffice.

  Thus, I decline to adopt Defendants’ contention that employment-

  specific harm need be shown as a matter of law. 9

              For the reasons stated above, the Court denies

  Defendants’ motion for summary judgment on Plaintiff’s

  retaliation claim.      At trial, Defendants will of course be free

  to press the issue of whether their state-court lawsuit

  constituted actionable retaliation as a matter of law.

                                 IV.   Conclusion

              For the foregoing reasons, Defendants’ motion for

  summary judgment is denied.


                                             ____/s/ Eric Komitee_________
                                             ERIC KOMITEE
                                             United States District Judge

  Dated:    Brooklyn, New York
            March 29, 2021




        9 Defendants rely primarily on Calderon v. Mullarkey Realty, LLC, No. 14-
  CV-2616, 2018 WL 2871834 (E.D.N.Y. June 10, 2018), which granted summary
  judgment on a retaliation claim under the FLSA in part because the plaintiff
  “presented no evidence that [it] had any impact on his employment prospects or
  that Plaintiff even sought work after Defendants terminated him.” Id. at *16.
  But Calderon did not say explicitly that harm to employment prospects is a
  condition precedent to an FLSA retaliation claim. Moreover, Calderon relied on
  Patel v. Lutheran Med. Ctr., Inc., 753 F. Supp. 1070, 1074 (E.D.N.Y. 1990),
  which predated the Supreme Court’s decision in Burlington Northern.

                                        15
